Allow me to convey to you, Sir, on behalf of the head
of State, the Prime Minister and the Government and
people of Côte d’Ivoire, my sincere congratulations on
your unanimous election to preside over the General
Assembly at its fifty-ninth session.
Africa is proud to see, yet again, one of its sons
in that eminent role. The sign of confidence on the part
of all States Members of the United Nations reflects
the great appreciation of the role being played by your
country, Gabon, and by its President, His Excellency
El Hadj Omar Bongo Ondimba, in dealing with the
major issues characterizing development in the world,
particularly in Africa.
I am also gratified to have this opportunity to say
how grateful we are to your predecessor, Mr. Julian
Hunte, Minister for Foreign Affairs of Saint Lucia,
who, with his many years of skill as a diplomat,
brilliantly discharged his mission. He also deserves our
gratitude and our plaudits.
Finally, I would like to express my warm
appreciation to the Secretary-General, Mr. Kofi Annan,
for the active and decisive role he has continued to
play as head of the United Nations.
During the year 2004, the process of national
peace and reconciliation initiated, following the
signing of the Linas-Marcoussis Agreement and of
Accra II, by the parties and political forces in Côte
d’Ivoire encountered a major deadlock with the events
in March and the suspension of the activities of the
Government of National Reconciliation.
A solution to that dangerous deadlock required
determined action from all parties involved. That
action, fortunately, was forthcoming from the
Secretary-General of the United Nations, Mr. Kofi
Annan, who took the initiative of organizing a high-
level meeting on Côte d’Ivoire on 6 July 2004 in Addis
Ababa at the time of the third summit of the African
Union. The major decision of that meeting was the
convening, in Accra, of a summit devoted to the crisis
in the Côte d’Ivoire. The summit, known as Accra III,
was preceded, on the recommendation of the high-level
meeting in Addis Ababa, by meetings of the major
joint Ivorian/Burkina Faso and Ivorian/Malian
commissions in July 2004, and by a mini-summit
which brought together the heads of State of Côte
d’Ivoire, Burkina Faso and Mali on 27 July 2004 in
Bamako.
During those meetings, Burkina Faso, Côte
d’Ivoire and Mali agreed, inter alia, on the need to
revitalize their cooperation in various areas, including
human rights; the strengthening of safe economic
corridors pending the reunification of Côte d’Ivoire;
the strengthening of cooperation in security and
defence matters, especially the surveillance of borders;
a commitment not to allow the territory of one State to
serve as a base for the destabilization of other States of
the subregion; and the commitment of the three
countries to work together to ensure the success of the
disarmament, demobilization and reintegration
programme undertaken in Côte d’Ivoire.
Those various meetings between the Côte
d’Ivoire and its neighbours created a climate of
confidence and in part contributed to the success of the
Accra III summit, held in the capital of Ghana on
29 July 2004 under the co-chairmanship of His
Excellency Mr. John Kufuor, President of Ghana and
Acting President of the Economic Community of West
African States (ECOWAS), and the Secretary-General
of the United Nations, His Excellency Mr. Kofi Annan,
and in the presence of ten heads of State of Africa, the
Chairperson of the Commission of the African Union
and the Executive Secretary of ECOWAS.
24

In the context of the holding, in Côte d’Ivoire, of
open, free and transparent elections in 2005, important
decisions accompanied by a road map were made at the
Accra III summit. Thus, the President of the Republic,
owing to the serious and continuing threats to the
territorial integrity of Côte d’Ivoire resulting from the
continuing crisis, had to make use of the powers
conferred on him by the Constitution, with a view to
implementing the provisions of section III, concerning
eligibility, of the programme of the Government of
National Reconciliation annexed to the Linas-
Marcoussis Agreement, for the end of the month of
September 2004.
The National Assembly was due to be convened
in special session before the end of August 2004 in
order to consider and adopt all the legislative texts
provided for in the Linas-Marcoussis Agreement. The
political forces of Côte d’Ivoire committed themselves
to beginning the disarmament, demobilization and
reintegration programme by 15 October 2004 at the
latest. Moreover, they requested that the Prime
Minister and the Government set a timetable for the
restoration of State administration and public services
throughout national territory.
As of today, the results of the reforms are as
follows:
On the political level, we should note the
reintegration of the three ministers who were dismissed
from the Government of National Reconciliation and
the signing of a decree delegating powers to the Prime
Minister. Thanks to these developments, the
Government of National Reconciliation resumed its
activities, as shown by the meetings Council of
Ministers held since then, in which all members of the
Government participated.
On the legislative level, I am pleased to note the
convening of the deputies in a special session as of
11 August 2004 to consider the most recent texts
resulting from the Linas-Marcoussis Agreement. I
would like to recall that the National Assembly has
already adopted laws on amnesty; the identification of
individuals and the stay of foreigners in Côte d’Ivoire;
the amendment of article 26 on rural land holdings; the
financing of political parties, factions and electoral
campaigns under public funding; the declaration of the
national heritage by the President of the Republic; the
ratification of the additional protocol that amends and
supplements the provisions of article 7 of the protocol
regarding the free movement of individuals and right
of residence and of settlement, signed in Ouagadougou
on 30 June 1989; and finally, the National Committee
on Human Rights in Côte d’Ivoire. Several texts are
currently being discussed in Parliament, and others are
not yet under the ambit of that institution. The latter
include draft laws dealing with a revision of article 35
of the constitution on criteria for eligibility for the
presidency of the Republic; the legal regime for audio-
visual communication; the status of the opposition; the
declaration of assets of elected individuals; and the
suppression of profiteering.
Regarding the military, the desire for peace is
clear. Thus, after a pause of several months, the so-
called quadripartite meetings, which bring together the
defence and security forces and the armed forces of the
Forces nouvelles under the aegis of impartial forces,
that is, the United Nations Operation in Côte d’Ivoire
(UNOCI) and Operation Licorne, have resumed.
Athletic events have been taking place recently
between the national armed forces and those of the
Forces nouvelles in an atmosphere of fraternity and
good cheer. It should be recalled that, since 4 July
2003, the Government forces and the armed forces of
the Forces nouvelles have signed an agreement
marking the end of the war, and this agreement has
been respected since then. I would also like to
emphasize that, according to the commander of the
UNOCI military force, more than 90 per cent of the
troops of the United Nations peacekeeping force are
already deployed in Côte d’Ivoire. All that is needed
now is military logistics support for this force to be
entirely operational.
Regarding the redeployment of the administration
in those areas which have been subjected to war, this
operation is gradually continuing, to the satisfaction of
local populations, particularly in the west of the
country.
As to alleged human rights violations following
the crisis, Côte d’Ivoire has, out of a concern to combat
impunity, above all, indicated its will to be open to all
visits or investigations — which, in fact, it has itself
requested — in order to appropriately asses the
situation. In this regard, I can state that Côte d’Ivoire
received a visit in January and February 2004 from the
special rapporteurs on freedom of opinion and
expression, the elimination of racial discrimination and
migrants and mercenaries. During their missions, they
had full and total cooperation from the authorities in
25

Côte d’Ivoire. The same is true for the international
commission of inquiry into allegations of violations of
human rights of 25 and 26 March 2004, and the
national commission of inquiry set up in June 2004 to
shed light on all alleged human rights violations
committed in Côte d’Ivoire since 19 September 2002.
That latter commission, which has just concluded its
work, should shed light on all allegations of human
rights violations in Côte d’Ivoire, including those
recently committed in Korhogo.
Moreover, the National Assembly of Côte
d’Ivoire, for its part, has established a parliamentary
commission of inquiry designed to investigate the
events of 19 December 2002 and subsequent events, in
order to achieve, we all hope, genuine peace and
reconciliation. National peace and reconciliation are
incompatible with impunity. The international
community should therefore assist Côte d’Ivoire in
identifying the perpetrators of human rights and
international humanitarian law violations in order to
bring them to justice before the competent authorities.
We are starting afresh; we can now lay down the
burden of our past concerns to embark on the path of
hope. All citizens of Côte d’Ivoire without exception
are determined to silence those rivalries that only
spawn hate and rancour and to pool our efforts in the
service of peace through dialogue. This is why we are
counting on the ongoing support of the international
community for our efforts at consolidating inter-
Ivorian dialogue, the principal means for a restoration
of confidence, peace and national reconciliation.
The Government of Côte d’Ivoire therefore takes
note of the statement to the press today by the
President of the Security Council on the situation in
Côte d’Ivoire, a statement that our Government
considers as a step forward to finding a rapid solution
to the crisis. Côte d’Ivoire is also counting on the
assistance of international financial institutions and of
developed countries for the implementation of the
national programme of reconstruction and, in
particular, of disarmament, demobilization and
reintegration.
Allow me to indicate here that the security index
of the United Nations at its present level is
unfortunately a factor that is not facilitating contacts
and therefore the start of negotiations with
international financial institutions. A review that would
lower this level would be most welcome.
I would like to take advantage of this opportunity
to reiterate yet once again the gratitude of the people
and the Government of Côte d’Ivoire to the
international community, in particular to France, the
United States, Canada, all other friendly countries, the
United Nations, the International Organization of la
Francophonie, the European Union, the African Union
and ECOWAS for their invaluable contributions, which
have made it possible to overcome so many obstacles
to date.
The situation in Côte d’Ivoire is not preventing us
from seeing what is taking place elsewhere, above all
on the African continent. The West African subregion
is facing crises in Liberia, Guinea-Bissau, Sierra Leone
and Côte d’Ivoire. Glimmers of hope for shortly
putting an end to these situations do exist, but that
optimism is clearly tempered by the continuation of
such scourges as trafficking in children, drug
trafficking, trafficking in small arms, mercenaries,
child soldiers and terrorism, to name only these few.
Thus, the strengthening of a coordinated battle against
these scourges, under the aegis of ECOWAS and with
the assistance of the international community, is
necessary.
Côte d’Ivoire is a party to all existing conflict
prevention and management mechanisms and intends
to be fully involved in all initiatives undertaken to
promote peace and stability on the global, continental
and regional level. In that framework, it is contributing
to the drawing up of a strategy for a pacification and
stabilization of the West African region. The situation
in the Democratic Republic of the Congo, Burundi,
Darfur in Somalia, the Middle East, and Iraq cannot be
ignored and require sustained attention on the part of
the international community. They also undeniably
demonstrate the need for a strengthening of
multilateralism in the settlement of the conflicts
battering the world.
Regarding a reform of the United Nations, and
particularly reform of the Security Council, I should
like to reaffirm the support of Côte d’Ivoire for the
shared African position, voiced several times here from
this rostrum, in favour of an expanded Security
Council with two permanent seats and three other non-
permanent seats for Africa.
The countries of the Third World, which must
cope with numerous difficulties, clearly cannot achieve
the Millennium Development Goals while 2015 is
26

rapidly approaching. However, far from being
overcome by defeatism, Africa has acquired a new
instrument for development, the New Partnership for
Africa’s Development (NEPAD), and its
recommendations are integrated into national and
subregional development and anti-poverty strategies.
The African continent awaits the international
community’s implementation of commitments resulting
from the major international conferences, in particular
those undertaken by the Group of Eight for NEPAD.
I would like to conclude my remarks with an
appeal for solidarity to all, given the numerous dangers
threatening peace and international security. In that
context, Côte d’Ivoire urges respect for commitments
and peace agreements concluded together by all States.
In the view of my country, this active and relentless
commitment to preventing conflicts includes at least
three elements: preventive diplomacy, based on a
system of early warning; education for peace; and,
finally, the struggle against poverty in order to ensure
sustainable development. Therefore, once the
conditions for a peaceful existence have thus been
fulfilled, the entire world will be able to move forward
towards a world of shared well-being and happiness.